DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/588,389. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons cited below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current SN: 16/585,383
Copending SN: 16/588,389
Claim 1 recites “A Light Detection and Ranging (LIDAR) integrated lamp apparatus of a vehicle, the LIDAR integrated lamp apparatus comprising: a first light source for irradiating light for forming a beam pattern; a second light source spaced from the first light source and configured to irradiate light for being detected by a LIDAR, which is directed to have a superimposition point on a traveling path of the light for forming the beam pattern; a reflection unit mounted between the first light source and the second light source and configured to turn traveling paths of the light for forming the beam pattern and the light for being detected by the LIDAR, which are incident from different directions, such that one of the light for 

Claim 2 recites “a light receiving unit of receiving the light for being detected by the LIDAR, which is emitted to the outside of the vehicle and then reflected from an object and changing the received light into an electric signal.”
See claim 2;
Claim 3 recites “the reflection unit is provided with a second reflection mirror configured to rotate by 360 degrees about a rotation axis thereof such that a tilt angle of the second reflection mirror is changed when a driving signal is input so that irradiation angles of the light for forming the beam pattern and the light for being detected by the LIDAR are changed depending on the tilt angle of the second reflection mirror.”
See claim 3; 
Claim 4 recites “further including: a control unit connected to an actuator of the second reflection 

Claim 5 recites “the control unit is configured to, for the zone of the irradiation angle of the lamp, set a dark region generation angle corresponding to a dark region for preventing the light for forming the beam pattern from being irradiated when the dark region is generated such that the first light source is turned off at the dark region generation angle.”
See claim 5; 


Allowable Subject Matter
Claims 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875